Citation Nr: 1209922	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified during a Board videoconference hearing, held by the undersigned, in December 2011.  A copy of the hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to include the broader issue of entitlement to service connection for an acquired psychiatric disorder.  At present, the record contains diagnoses of PTSD, paranoid schizophrenia, and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board further notes that, although the claims file contains a statement of the case (SOC) upholding a prior denial for entitlement to service connection for lung cancer, neither the claims file nor the Virtual VA system contains a formal appeal to this issue.  As such, this issue is not in appellate status and the Board lacks jurisdiction to decide the claim.  See 38 U.S.C.A. § 7105 (West 2002).






FINDINGS OF FACT

1.  In a November 2006 decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's November 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder had its onset in or is otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The RO's November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2006 rating decision; thus, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disorder was incurred in or aggravated during the Veteran's second period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim, as well as the claim for service connection for an acquired psychiatric disorder, are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. New and Material Evidence

In a November 2006 decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD, as new and material evidence had not been received sufficient to reopen that claim.  The Veteran's claim was originally denied in March 1999 because the record lacked a diagnosis of PTSD in accordance with DSM-IV criteria, and because the Veteran's stressors were not verified.  The Veteran did not appeal the November 2006 decision.  Therefore, the RO's November 2006 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of several lay statements authored by the Veteran as well as family and friends, to include additional stressor information, unit and ship histories, an April 2011 VA examination, private treatment reports, an August 2011 private opinion, and a December 2011 Board hearing transcript.

Most pertinent to the issue at hand, the August 2011 private examination report noted that, while serving aboard a PT boat in Vietnam, he was under fire, and members of the crew were wounded.  He stated that he also witnessed the shooting of children.  PTSD symptomatology was reported, such as intrusive recollections, nightmares, avoidance, arousal problems, and flashbacks.  Ultimately, the Veteran was diagnosed with PTSD, chronic and related to his combat experiences, as well as schizoaffective disorder, depressed type with delusions and hallucinations.

Also of import to this issue is the VA examination report of April 2011.  At that time, the Veteran reported hearing voices (which began during service), paranoia, a fear of being killed by others, hyperarousal, anxiety, avoidance, and sleep difficulties.  While the examiner did not diagnose the Veteran with PTSD, paranoid schizophrenia was diagnosed.  It was further noted that the Veteran's schizophrenia diagnosis was at least as likely as not triggered by military-related stress.

As this evidence was not previously associated with the record, the evidence is new.  Further, this evidence is also material, as there is now evidence of record to support a claim for entitlement to service connection for an acquired psychiatric disorder.  Therefore, the new evidence cures the prior evidentiary defect for the claimed disorder.  New and material evidence has thus been received since the RO's November 2006 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

III.  Service Connection

As noted in the preceding section, to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  [Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010)].  

In this case, the Veteran served on active duty from February 1966 to November 1969.  The record contains current diagnoses of PTSD, paranoid schizophrenia, and major depressive disorder.  As such, the first element of Hickson has been satisfied in this case.  He argues that his current psychiatric diagnoses are the result of his period of active duty.  

Turning to the Veteran's service treatment reports, there is no diagnosis of any acquired psychiatric disorder associated with the record.  On separation, it was noted that his psychiatric condition was normal.  No defects were reported.  See Separation examination report, September 15, 1969.

Post service, a hospital discharge report from September 1986 noted that the Veteran was hospitalized upon a referral from his private provider.  The Veteran had become progressively paranoid and made threats against his wife.  The Veteran had been disruptive and became obsessed with religiosity.  He was diagnosed with atypical paranoid disorder.  An additional discharge report, authored in October 1986, confirmed that diagnosis, though there was no opinion as to etiology.

Private treatment reports from March 2005 through August 2005 note a continued diagnosis of paranoid schizophrenia.  It was noted that the Veteran did not see combat during his period of active duty, though an etiological opinion was not provided.  

VA treatment reports from August 2005 through November 2006 demonstrate continued psychiatric treatment.  An August 2005 discharge report noted paranoid schizophrenia and alcohol abuse.  

Private counseling reports from July 2007 through June 2008 diagnosed the Veteran with recurrent major depressive disorder, as well as paranoid schizophrenia, and no causal opinion is of record.  A social assessment from December 2009 noted that the Veteran was psychotic.  While a tour of duty with the U.S. Navy was noted, there was no link provided between his current diagnoses and his period of service.

As noted in the preceding section, a VA examination report from April 2011 noted that, at that time of the interview, the Veteran reported hearing voices during service and since.  He also reported paranoia, a fear of being killed by others, hyperarousal, anxiety, avoidance, flashbacks, and sleep difficulty.  The Veteran described nightmares, in which he was in Vietnam and fearful for his life, waking up in cold sweats, breathing heavily.  He stated that this occurred 3-4 times per week, and had for the past 27 years.  Prior suicidal thoughts were reported, with a plan, and it was noted that the Veteran was incarcerated 3-4 times for domestic violence.  According to the examiner, however, the Veteran may have over-reported and/or exaggerated his trauma symptomatology, as he would volunteer information about various mental health symptoms without being asked, and discrepancies were noted on MMPI testing.

While the Veteran scored within the range which would indicate a diagnosis of PTSD following another standardized test, if validity is assumed, the examiner noted that "validity scales" indicated an exaggeration of symptoms.  Ultimately, the examiner did not diagnose the Veteran with PTSD.  However, and in accordance with other evidence of record, schizophrenia, paranoid type, was diagnosed following the examination.  It was further noted that the Veteran's schizophrenia diagnosis was at least as likely as not triggered by military-related stress.  Because the issue of entitlement to service connection for PTSD has been expanded via Clemons to incorporate the broader issue of entitlement to service connection for an acquired psychiatric disorder, the Board construes this as a favorable VA opinion, in that the examiner linked a currently-diagnosed psychiatric disorder to the Veteran's period of active service.

In August 2011, a private examiner noted that, while serving aboard a PT boat in Vietnam, the Veteran's boat was attacked on several occasions.  As noted above, the Veteran also stated that he witnessed the shooting of children.  During the examination, PTSD symptomatology was reported, such as intrusive recollections, nightmares, avoidance, arousal problems, and flashbacks.  Per the Veteran, he began having nightmares around 1980.  Also noted were flat-line emotions, such as numbness, de-realization, dissociative daze, and the loss of up to a day at a time.  Hallucinations, the feeling that he is being followed, and thinking that people can read his mind, were also reported by the Veteran.  

The provider stated that the Veteran had all characteristics of PTSD from his combat experiences, and that he also suffered from psychotic thought content and hallucinations.  Ultimately, the Veteran was diagnosed with PTSD, chronic and related to his combat experiences, as well as schizoaffective disorder, depressed type with delusions and hallucinations.

The Board notes that the Veteran testified during a Board hearing in December 2011.  At that time, his representative noted that the April 2011 VA examination report, and specifically that the "fake bad profile" was indicative of psychotic episodes, with delusions and hallucinations.  See Transcript, p. 3.  The Veteran testified that he was taking psychiatric medication daily, and stated that he was experiencing nightmares, avoidance symptoms, and social isolation.  See Transcript, pp. 8-9.

As to statements in support of the Veteran's claim within the record, from the Veteran himself as well as those of his friends and family, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran and those that know him well can attest to factual matters of which they had first-hand knowledge, such as depression and anger management issues.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while neither the Veteran nor his friends or family has been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), the Board has taken note of these contentions with regard to his symptomatology during his period of service and thereafter.

In summary, the Board notes that the Veteran has a current diagnosis of paranoid schizophrenia, linked to his period of active service by a VA examiner in April 2011.  Further, the Veteran has a diagnosis of PTSD from a private provider in August 2011.  That provider stated that the Veteran's PTSD is the result of in-service experiences, to include the fear of hostile activity while serving as engineer aboard a PT boat in Vietnam, which is consistent with the places, types, and circumstances of the Veteran's service.  As such, the most probative evidence of record supports the Veteran's claim, and therefore the Board finds that service connection for an acquired psychiatric disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).













(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


